Citation Nr: 0033894	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO.  



REMAND

In September 1998, a VA psychiatric examination was 
conducted.  The examiner noted that the veteran's file was 
not made available to him and that the examination was based 
on the responses elicited from the veteran.  Although, the 
veteran's responses are probably most important when rating 
the disability, the responses were not consistent with the 
record.  The stressors which the veteran described to the 
examiner are not consistent with the earlier described 
stressors.  

Thus, the veteran should be afforded another examination, and 
the examiner should be provided his claims folder for review.  
See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  

In addition, the Board notes that the veteran's treating 
physician has reported in a recent statement that he has 
rendered medical attention for PTSD that meets the criteria 
for a 70 percent mental impairment.  All treatment records 
must be obtained in this regard.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the claim is REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
PTSD since September 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include copies of all 
clinical records from the veteran's 
treating physician.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of his PTSD.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Moreover, the psychiatrist must 
identify the frequency and severity of 
all findings associated with the PTSD, as 
well as enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  The examiner must provide an 
opinion regarding the effect of the PTSD 
on the veteran's employability.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the issues on appeal.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


